DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 04/23/2020 are accepted by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is depended on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 12, 15-16, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0260587 to Peacock et al.
With regard to claims 1, 12, and 19, Peacock discloses a system for retail security monitoring, the system comprising: 
an electronic device on retail display(Fig. 1, paragraph 5, an electronic device configured for retail display); and 
a plurality of wireless network communication devices, each wireless network communication device of the plurality of wireless network communication devices broadcasting a respective wireless network communication signal (paragraph 82, The software solution may read and/or write to external NFC tags and/or other NFC-enabled devices monitor the device location, identification, etc. The software solution may also read and/or monitor connection with RFID-enabled tags and/or other device. The software solution may also access other functionality of the device (e.g., wi-fi, mobile, Bluetooth, etc.) to monitor the device and trigger the alarms and/or benefit denial. For example the software solution may be triggered if the device can no longer communicate with a networking device, such as a router, hub, main alarm, etc.); 
wherein the electronic device comprises: an antenna (Fig. 1, paragraph 24, an antenna); 
a memory in which security monitoring instructions are stored (Fig. 1, paragraph 5, an electronic device configured for retail display includes a persistent memory on which boot instructions are stored, a storage device on which security monitoring instructions are stored); and 
100 may receive a signal or message from an alarm unit or other security system component indicative of an alarm condition within the retail store.  The monitoring may also involve detecting a disconnection at one or more ports or interfaces of the electronic device 100, such as the ports 130, 132, and a power port 134. Examples of trigger events involving such sensors and circuitry include removing the electronic device 100 from a proximity zone, moving the electronic device 100 is a manner indicative of theft, or one or more disconnections of the electronic device 100, such as disconnection form a power source. Examiner notes that monitoring the connection status of the electronic device from a proximity zone within the retail environment with other networking devices (i.e, routers)); 
wherein the processor is further configured via the execution of the security monitoring instructions to, upon detection of a change in the profile of the plurality of wireless network communication devices that exceeds a threshold, lock a user interface of the electronic device (paragraphs 38, 81, Upon detection of the trigger event, the execution of the security monitoring instructions 116 causes the processor to lock the user interface(s) 108 of the electronic device 100. The software solution may also trigger on being removed from a display or fixed location, such as if the device is 
With regard to claims 6, 15, and 22, Peacock discloses the wireless network communication devices comprise a security-dedicated wireless network communication device (paragraphs 20 and 82).  
With regard to claims 7, 16, and 21, Peacock discloses the wireless network communication devices comprise a network device not connected to an external network (paragraph 82, NFC-enabled devices, RFID-enabled tags, and/or other device can also be considered as “the wireless network communication devices comprise a network device not connected to an external network”).  
With regard to claims 8 and 23, Peacock discloses the wireless network communication device not connected to an external network is battery powered (paragraph 82, It’s well known that RFID-enabled tags can be battery-powered).  
With regard to claim 9, Peacock discloses the wireless network communication devices comprise a wireless router (paragraph 82, For example the software solution 
With regard to claim 10, Peacock discloses the wireless network communication devices comprise a wireless access point (paragraph 82, For example the software solution may be triggered if the device can no longer communicate with a networking device, such as a router, hub, main alarm, etc.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260587 to Peacock et al., in view of China Patent Application Publication No. CN 105678980 to Zhang et al.
With regard to claims 2 and 13, Peacock substantially discloses the claimed invention, however, Peacock does not disclose obtain base profile data for a home base 
  However, Zhang teaches obtain base profile data for a home base location of the electronic device is stored in the memory; and the processor is further configured via the execution of the security monitoring instructions to implement a comparison of data indicative of the profile with the base profile data to detect the change (The method is used in the system consisting of an alarm host, a mobile terminal and a wireless router connected with a wireless network. The method comprises: when the alarm host is located in the aiming state, the discover message of the mobile terminal is intercepted, the MAC address carried in the discover message and a pre-stored monitored MAC address are compared, if the MAC address carried in the discover message and a pre-stored monitored MAC address are same, the alarm host is switch to be a disarming state; and when the alarm host is located in the disarming state, it is determined that the mobile terminal leaves the wireless network or not, and the alarm host is switched to be the aiming state after the mobile terminal leaves the wireless network, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, obtain base profile data for a home base location of the electronic device is stored in the memory; and the processor is further configured via the execution of the security monitoring instructions to implement a comparison of data indicative of the profile with the base profile data to 
With regard to claims 3 and 14, Peacock substantially discloses the claimed invention, however, Peacock does not disclose the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device.
  However, Zhang teaches the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device (the alarm host firstly access in a wireless network, it is necessary to set the MAC address to be monitored is stored on it, as the subsequent step of MAC address comparison reference. implementation manner is as follows: the alarm host side sets the MAC address obtaining module, receiving MAC address of sent from the cloud platform, and taking it as the monitored MAC address to the MAC address comparison module and MAC address inquiry module. wherein the MAC address is sent by the cloud platform by the mobile terminal for the first time connected to the wireless router, page 5, lines 23-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
claims 4 and 17, Peacock substantially discloses the claimed invention, however, Peacock does not disclose the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna.
  However, Zhang teaches the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna (Optionally, the alarm host judges if the mobile terminal leaves wireless network is realized through address analyzing protocol ARP, specifically comprising: alarm mainframe through wireless router sends a designated IP address of ARP request message to each mobile terminal in a wireless network. Optionally, the alarm host sends ARP request message of the time interval is 1 minutes, page 2, lines 40-43, page 3, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
With regard to claims 5 and 20, Peacock substantially discloses the claimed invention, however, Peacock does not disclose the profile comprises data indicative of media access control (MAC) addresses of the wireless network communication devices detected via the antenna.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, the profile comprises data indicative of media access control (MAC) addresses of the wireless network communication devices detected via the antenna, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260587 to Peacock et al., in view of China Patent Application Publication No. CN 105191360 to Marti et al.
With regard to claims 11 and 18, Peacock substantially discloses the claimed invention, however, Peacock does not disclose exit profile data is stored in the memory; the exit profile data is indicative of a wireless network communication device disposed at a location associated with an exit of a retail environment; and the processor is further configured via the execution of the security monitoring instructions to compare the profile with the exit profile data and, upon detection of a match between the profile and the exit profile data, lock the user interface of the electronic device. 
However, Marti teaches exit profile data is stored in the memory; the exit profile data is indicative of a wireless network communication device disposed at a location associated with an exit of a retail environment; and the processor is further configured via the execution of the security monitoring instructions to compare the profile with the exit profile data and, upon detection of a match between the profile and the exit profile 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, exit profile data is stored 


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ARIEL J YU/Primary Examiner, Art Unit 3687